Citation Nr: 0806649	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral 
sensorineural hearing loss, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim 
seeking an increased rating for his bilateral sensorineural 
hearing loss.

In February 2008, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006 statements, the veteran's spouse and child 
reported that the veteran's hearing loss had worsened since 
the most recent examination, which was conducted in August 
2005.  In addition, the veteran submitted a private medical 
statement prepared his treating physician, Dr. H. H. K., 
which supports the observations reported by the veteran's 
spouse and child.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his bilateral hearing loss.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA examination.  All necessary 
tests, including an audiological 
evaluation, must be conducted.  The 
claims folder should be made available 
to and reviewed by the examiner.  The 
examiner should set forth a complete 
rationale for all conclusions in a 
legible report.

2.  Then, the AMC should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

